 
  

Case 4:17-cv-00492-BSM Document 297 Filed 08/18/20 Page 1 dF44_E EG
U.S. DISTRICT C

EASTERN DISTRICT AR

AUG 18 2020:

JAMES W. McCORMACK, CLERK:

COURT’S INSTRUCTION NO. 1 By:

 

 

Is CEP CLERG
Members of the jury, the instructions I gave you at the beginning of the trial and

during the trial remain in effect. I will now give you some additional instructions.
You must not single out some instructions and ignore others, because all are
important. This is true even though some of those I gave you at the beginning of or
during trial are not repeated here.
The instructions I am about to give you are in writing and will be available to
you in the jury room. I emphasize, however, that this does not mean they are more
important than my earlier instructions because all instructions, whenever given and

whether in writing or not, must be followed.
Case 4:17-cv-00492-BSM Document 297 Filed 08/18/20 Page 2 of 22

COURT’S INSTRUCTION NO. 2
It is your duty to find from the evidence what the facts are. You will then apply
the law, as I give it to you, to those facts. You must follow my instructions on the
law, even if you thought the law was different or should be different.
Do not allow sympathy or prejudice to influence you. The law demands of you
a just verdict, unaffected by anything except the evidence, your common sense, and

the law as I give it to you.
Case 4:17-cv-00492-BSM Document 297 Filed 08/18/20 Page 3 of 22

COURT’S INSTRUCTION NO. 3

 

In considering the evidence, you are not required to set aside your common
knowledge, but you have a right to consider all the evidence in the light of your own

observations and experiences in the affairs of life.
Case 4:17-cv-00492-BSM Document 297 Filed 08/18/20 Page 4 of 22

COURT’S INSTRUCTION NO. 4

 

I have mentioned the word “evidence.” The “evidence” consists of the
testimony of witnesses, and the documents received as exhibits. You may use reason
and common sense to draw deductions or conclusions from facts that have been
established by the evidence.

Certain things are not evidence. I will list those things again for you now:

1. Statements, arguments, questions and comments by the attorneys are not
evidence.
2. Objections are not evidence. The parties have a right to object when they

believe something is improper. You should not be influenced by the objection. If I
sustained an objection to a question, you must ignore the question and must not try to
guess what the answer might have been.

3. Anything you saw or heard about this case outside the courtroom is not

evidence.
Case 4:17-cv-00492-BSM Document 297 Filed 08/18/20 Page 5 of 22

COURT’S INSTRUCTION NO. 5

 

A fact in dispute may be proved by circumstantial evidence as well as by direct
evidence. A fact is established by direct evidence when, for example, it is proved by
witnesses who testify to what they saw, heard, or experienced. A fact is established
by circumstantial evidence when its existence can reasonably be inferred from other

facts proved in the case.
Case 4:17-cv-00492-BSM Document 297 Filed 08/18/20 Page 6 of 22

COURT’S INSTRUCTION NO. 6

 

In deciding what the facts are, you may have to decide what testimony you
believe and what testimony you do not believe. You may believe all of what a witness
said, or only part of it, or none of it.

In deciding what testimony of any witness to believe, consider the witness’s
intelligence; the opportunity the witness had to have seen or heard the things testified
about; the witness’s memory, knowledge, education, and experience; any motives that
witness may have for testifying a certain way; the manner of the witness while
testifying; whether that witness said something different at an earlier time; the general
reasonableness of the testimony; and the extent to which the testimony is consistent
with other evidence that you believe.

In deciding whether or not to believe a witness, keep in mind that people
sometimes hear or see things differently and sometimes forget things. You need to
consider therefore whether a contradiction is an innocent misrecollection or lapse of
memory or an intentional falsehood, and that may depend on whether it has to do with

an important fact or only a small detail.
Case 4:17-cv-00492-BSM Document 297 Filed 08/18/20 Page 7 of 22

COURT’S INSTRUCTION NO. 7

 

Unless otherwise instructed, a party who has the burden of proof on a
proposition must establish it by a preponderance of the evidence, unless the
proposition is so established by other proof in the case.

“Preponderance of the evidence” means the greater weight of evidence. A fact
has been proved by the greater weight of the evidence if you find that it is more likely
true than not true. You decide that by considering all of the evidence and deciding
what evidence is more believable.

The greater weight of the evidence is not necessarily established by the greater
number of witnesses testifying to any fact or state of facts. It is the evidence which,
when weighed with that opposed to it, has more convincing force and is more
probably true and accurate. In determining whether any fact in issue has been proved
by a preponderance of the evidence in the case, you may, unless otherwise instructed,
consider the testimony of all witnesses, regardless of who may have called them, and
all exhibits received in evidence, regardless of who may have produced them. If, upon
any issue, the evidence appears to be equally balanced, or if you cannot say upon
which side it weighs heavier, you must resolve that question against the party who has

the burden of proving it.
Case 4:17-cv-00492-BSM Document 297 Filed 08/18/20 Page 8 of 22

Finally, you have probably heard the phrase “proof beyond a reasonable doubt.”
That is a stricter standard than “more likely true than not true.” It applies in criminal

cases, but not in this civil case; so put it out of your mind.
Case 4:17-cv-00492-BSM Document 297 Filed 08/18/20 Page 9 of 22

COURT’S INSTRUCTION NO. 8

The parties do not dispute that plaintiff and NovaSys Health entered into the
September 2011 contract. The parties dispute whether the contract applies to the
Ambetter policy holders.

It is your duty to interpret the contract in light of the evidence received at trial
to determine whether the contract applies to Ambetter policy holders.

In making this determination, you must take into consideration the language of
the contract, the circumstances surrounding the making of the contract, the subject of
the contract, the purpose of the contract, the situation and relation of the parties at the

time the contract was made, and the parties’ subsequent course of performance.
Case 4:17-cv-00492-BSM Document 297 Filed 08/18/20 Page 10 of 22

COURT’S INSTRUCTION NO. 9

 

The parties dispute whether the defendants did what the September 2011
contract required of them. A party’s failure to do what a contract requires of it is a

“breach” of the contract.

10
Case 4:17-cv-00492-BSM Document 297 Filed 08/18/20 Page 11 of 22

COURT’S INSTRUCTION NO. 10
Plaintiff claims that defendants breached the September 2011 contract and has
the burden of proving each of four essential propositions:
First, that plaintiff and defendants had an express contract;
Second, that the contract required defendants to perform or not to perform a
certain act;
Third, that plaintiff did what the contract required of it; and

Fourth, that defendants did not do what the contract required.

11
Case 4:17-cv-00492-BSM Document 297 Filed 08/18/20 Page 12 of 22

COURT’S INSTRUCTION NO. 11

 

You should give the words of a contract their plain, ordinary, and usual
meaning, unless it is clear that certain words were intended to be used in a technical

sense.

12
Case 4:17-cv-00492-BSM Document 297 Filed 08/18/20 Page 13 of 22

COURT’S INSTRUCTION NO. 12

 

You should interpret words or phrases associated with a particular trade or
occupation as experienced and knowledgeable members of that trade or occupation

use them, unless the evidence discloses that the parties used them in a different sense.

13
Case 4:17-cv-00492-BSM Document 297 Filed 08/18/20 Page 14 of 22

COURT’S INSTRUCTION NO. 13
You should give weight to the meaning placed on the language by the parties

themselves, as shown by their statements, acts, or conduct after the contract was made.

14
Case 4:17-cv-00492-BSM Document 297 Filed 08/18/20 Page 15 of 22

COURT’S INSTRUCTION NO. 14
The parties’ intent may be shown by their prior course of dealing. A “course
of dealing” 1s conduct between the parties before the making of their contract that can
be fairly regarded as establishing a common basis of understanding for interpreting

their expressions and other conduct.

15
Case 4:17-cv-00492-BSM Document 297 Filed 08/18/20 Page 16 of 22

COURT’S INSTRUCTION NO. 15
The parties’ intent may be shown by custom in the trade. A “custom in the
trade” is any practice or method of dealing that is uniform, reasonable, and so well
established in the trade as to justify an expectation that it will be observed with respect

to the contract in question.

16
Case 4:17-cv-00492-BSM Document 297 Filed 08/18/20 Page 17 of 22

COURT’S INSTRUCTION NO. 16

The express language of a contract and any applicable course of performance,
course of dealing, or custom in the trade, as previously defined for you, should be
interpreted to be consistent with each other if such an interpretation is reasonable.

If such an interpretation is not reasonable, the express terms of a contract should
be given greater weight than course of performance, course of dealing, and custom in
the trade. Course of performance should be given greater weight than course of
dealing or custom in the trade. Course of dealing should be given greater weight than

custom in the trade.

17
Case 4:17-cv-00492-BSM Document 297 Filed 08/18/20 Page 18 of 22

COURT’S INSTRUCTION NO. 17
A contract must be interpreted as a whole. The different clauses of the contract
must be read together and interpreted, if possible, so that all of the parts are consistent
with each other. An interpretation that fails to give effect to any provision of a
contract cannot be adopted if the contract can be interpreted in a way that gives effect

to all of its provisions.

18
Case 4:17-cv-00492-BSM Document 297 Filed 08/18/20 Page 19 of 22

COURT’S INSTRUCTION NO. 18

If you find that the September 2011 contract applies to Ambetter policy
holders, you must then fix the amount of money that plaintiff proved will reasonably
and fairly compensate it for the damages resulting from the breach of contract.

In order to fairly compensate plaintiff, any award should put plaintiff in no
better position than it would have been in if both plaintiff and defendants had
performed all of their promises under the contract.

The element of damage that plaintiff claims 1s:

75% of plaintiffs billed charges for the health insurance claims at issue in this
case minus the amounts the defendants paid plaintiff on the health insurance claims.

Whether the damages claimed by plaintiff have been proved by the

preponderance of the evidence is for you to determine.

19
Case 4:17-cv-00492-BSM Document 297 Filed 08/18/20 Page 20 of 22

COURT’S INSTRUCTION NO. 19

 

There are rules you must follow when you go to the jury room to deliberate and
return with your verdict.

First, you will select a foreperson. That person will preside over your
discussions and speak for you here in court.

Second, it is your duty, as jurors, to discuss this case with one another in the
jury room. You should try to reach agreement, if you can do this without going
against what you believe to be the truth, because all jurors have to agree on the
verdict.

Each of you must come to your own decision, but only after you have
considered all the evidence, discussed the evidence fully with your fellow jurors, and
listened to the views of your fellow jurors.

Do not be afraid to change your mind if the discussion persuades you that you
should. But, do not come to a decision just because other jurors think it is right, or
just to reach a verdict. Remember you are not for or against any party. You are
judges—judges of the facts. Your only job is to study the evidence and decide what

is true.

20
Case 4:17-cv-00492-BSM Document 297 Filed 08/18/20 Page 21 of 22

Third, if you need to communicate with me during your deliberations, send me
a note signed by one or more of you. Give the note to the court security officer and
I will answer you as soon as I can, either in writing or here in court. While you are
deliberating, do not tell anyone—including me—how many jurors are voting for any
side.

Fourth, your verdict has to be based only on the evidence and on the law that
I have given to you in my instructions. Nothing [ have said or done was meant to
suggest what I think your verdict should be. The verdict is entirely up to you.

Finally, the verdict form is your written decision in this case. The form reads:
[read form]. You will take this form to the jury room, and when you have all agreed
on the verdict, your foreperson will fill in the form, sign and date it, and tell the court

security officer that you are ready to return to the courtroom.

21
Case 4:17-cv-00492-BSM Document 297 Filed 08/18/20 Page 22 of 22

VERDICT FORM
Complete this form by answering he following questions.
1. Did plaintiff Southeastern Emergency Physicians, LLC prove by a

preponderance of the evidence the September 2011 contract [Plaintiffs
Exhibit 1] applies to Ambetter policy holders?

 

Yes or No
If you answered yes to question 1, then you must answer question 2. If you

answered no to question 1, then your service is complete. Have the foreperson
sign and turn in the verdict form.

2. We find plaintiff Southeastern Emergency Physicians, LLC’s damages
to be:

$

 

Foreperson

Dated:

 
